DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on November 16, 2021 have been entered. Accordingly, claim 15 is canceled, claim 29 is new, and claims 1-14 and 16-29 are currently pending in this application. Applicant’s amendments have overcome the previous § 112(b) rejections made of record in the Non-Final Office action mailed on August 17, 2021. Therefore, said § 112(b) rejections have been withdrawn.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required: 
Claim 1:
The claim recites “the top element having structure defining”, in line 3, whereas it should instead recite --the top element having a structure defining-- to provide proper antecedent basis for the term “structure”.
Claim 6:
The claim recites “wherein the top element comprises structure such that”, whereas it should instead recite --wherein the top element comprises the structure such that--.
The claim recites “to guide a container”, whereas it should instead recite --to guide the container--.

Claim 18:
The claim recites “the top element having structure”, in line 3, whereas it should instead recite --the top element having a structure-- to provide proper antecedent basis for the term “structure”.
Claim 22:
The claim was amended to recite “wherein the open aperture dimensioned to permit”, whereas it should instead recite --wherein the open aperture is dimensioned to permit--.
Claim 23:
The claim recites “wherein the top element comprises structure such that”, whereas it should instead recite --wherein the top element comprises the structure such that--.
Claim 28:
The claim recites “the top comprising structure defining”, in line 3 of page 6, whereas it should instead recite --the top comprising a structure defining--, so as to provide proper antecedent basis for the term “structure”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 13, 16, 18, 22-24 and 28-29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cao et al.  (CN 201548014 U), herein Cao.
As per claim 1, Cao discloses an apparatus (2) for chilling a container (e.g. a wine bottle) and a fluid in the container (see at least figure 2), the apparatus comprising: an enclosure (formed by at least 3, 5, 26-28 and related components) comprising a top element (3, per se), the top element (3) having structure defining an open aperture (31 and related components) and the enclosure including a front window (5) of transparent material (see paragraph 10 of the translation, and figure 2); and an internal module (21 and related components) configured to be at least partially positioned within the enclosure (as shown in figure 1), the internal module (21 and related components) comprising a thermally conductive cradle (formed by 23-24; see figure 3) which when positioned in the enclosure defines with the enclosure an internal cavity dimensioned to receive the container through the open aperture (see figures 2 and 4), the thermally conductive cradle (23-24) forming at least an inwardly-facing back wall of the cavity and side walls of the cavity (as shown in figure 3), and at least one thermoelectric cooling element (1) in thermal communication with the thermally conductive cradle (see paragraphs 21 and 34 of the translation).  
As per claim 2, Cao discloses wherein the enclosure comprises a rigid insulating shell (evident from at least figure 2).  
As per claim 5, Cao discloses wherein the open aperture (31 and related components) is dimensioned to permit insertion of the container into the internal cavity (see figures 2 and 4).  
3) comprises structure such that at least one edge of the open aperture (31 and related components) is angled (described as “restrained”) between an upper surface of the top element to a lower surface of the top element (e.g. the six rubber flaps are angled downwards when the bottle is being inserted) to guide the container when the container is being inserted into the internal cavity (see at least paragraph 32 of the translation).  
As per claim 7, Cao discloses wherein the window (5) is dimensioned and positioned to permit viewing of at least a portion of the container when the container is in the internal cavity (see at least figure 2 and paragraph 10 of the translation).  
As per claim 13, Cao discloses the apparatus further comprising a sensor arranged to measure a parameter of the apparatus (see lines 201-204 of page 5 of the translation).  
As per claim 16, Cao discloses wherein the parameter is a temperature of the internal cavity (as evidenced by lines 198-204 of page 5 of the translation).  
As per claim 18, Cao discloses an apparatus (2) for chilling a container and a fluid in the container (i.e. a wine bottle; as evidenced by figure 2), the apparatus comprising: an enclosure (3, 5, 26, 27, 28 and related components) comprising a top element (3, per se), the top element (3) having structure defining an open aperture (31 and related components) and the enclosure including a front window (5; see figures 1 and 2, and paragraph 10 of the translation); a thermally conductive cradle (23, 24, and/or 25) positioned in the enclosure and at least partially defining an inwardly-facing back wall and side walls (see figures 1 and 3) of an internal cavity (21) dimensioned to receive the container (the wine bottle) through the open aperture (evident from at least figure 2), and at least one thermoelectric cooling element (1) in thermal as evidenced by figure 1 and paragraphs 21 and 34 of the translation).  
As per claim 22, Cao discloses wherein the open aperture (31 and related components) dimensioned to permit insertion of the container into the internal cavity (see figures 2 and 4).  
As per claim 23, Cao discloses wherein the top element comprises structure such that at least one edge of the open aperture (31 and related components) is angled (described as “restrained”) between an upper surface of the top element to a lower surface of the top element (e.g. the six rubber flaps are angled downwards when the bottle is being inserted) to guide a container when the container is being inserted into the internal cavity (see paragraph 32 of the translation).  
As per claim 24, Cao discloses wherein the window (5) is dimensioned and positioned to permit viewing of at least a portion of the container when the container is in the internal cavity (as shown in figure 2).  
As per claim 28, Cao discloses an apparatus (2) for chilling controlling a temperature of a container and a fluid in the container (see figure 2), the apparatus comprising: a top (3); a base (29); a first side wall (26) extending between the top (3) and the base (29); a front wall (5) extending between the top (3) and the base (29) and laterally adjoining the first side wall (26) at substantially a right angle (see figures 1 and 2); a second side wall (27) extending between the top (3) and the base (29) and laterally adjoining the front wall (5) at substantially a right angle (see figures 1 and 2); a back wall (28) extending between the top (3) and the base (29) and laterally adjoining the first side wall (26) at substantially a right angle and the second side wall (27) at substantially a right angle (see figures 1 and 2); the first (26) and second (27) side walls, the front wall (5), and the back wall (28) together defining a parallelepiped with an internal cavity (21) as shown in figure 2); the top (3) comprising structure (31 and related components) defining an open aperture dimensioned to permit insertion of the container into the cavity (21) and the front wall (5) including a window made of a transparent material (as described in paragraph 10 of the translation) dimensioned and positioned to permit viewing of at least a portion of the container when the container is in the cavity (as shown in figure 2); a thermally conductive cradle (23-25) defining at least a portion of an inwardly-facing surface of the back wall (28) and the first (26) and second (27) side walls (see at least figure 3); and at least one cooling element (1) arranged in the enclosure and in thermal communication with the thermally conductive cradle (see figure 1 and paragraphs 21 and 34 of the translation).  
As per claim 29, Cao discloses wherein a vertical dimension of the enclosure is selected such that a top portion of the container (the wine bottle) when the container is positioned in the cavity protrudes upwardly through the open aperture (see figures 2 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN 201548014 U) in view of Bender et al. (US 4913713 A), herein Bender.
As per claim 3, Cao discloses the apparatus further comprising a skin (25) on a surface (29) of the rigid insulating shell defining a bottom of the internal cavity (see figures 1 and 3).  
However, Cao may not explicitly disclose wherein the skin is metallic.
26) defining a bottom of an internal cavity (see figure 1 and column 4, lines 48-53).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), Bender teaches that the metallic skin contours the shape of a bottle that is held inside a receptacle (see column 4, lines 53-56). Moreover, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.2 As per (2), one of ordinary skill in the art would recognize that since the prior art of Bender has successfully implemented its own teachings with regards to the metallic skin, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Cao. Said reasonable expectation of success is apparent from the fact that both Cao and Bender are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. coolers). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cao and to have modified them with the teachings of Bender, by having a metallic skin on a surface of the rigid insulating shell defining a bottom of the internal cavity, in order to provide better thermal conductance to the containers, as similarly suggested by Bender, without yielding unpredictable results.
As per claim 19, Cao discloses wherein the enclosure comprises a rigid insulating shell (see at least figures 1 and 3).
	However, Cao may not explicitly disclose the rigid insulating shell having a metallic skin.
	On the other hand, Bender discloses a rigid insulating shell (24) with a metallic skin (26).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) 3 
As per (1), it should be noted that in Bender, the metallic skin allows for a container (40) to be in thermal contact with the enclosure (see column 4, lines 42-48). The cooler is designed so as to allow intimate contact between an aluminum heat transfer liner and a thermally conductive liner (see column 5, lines 11-15). This structural arrangement allows for heat to be drawn out from the water (41) inside the container (40), causing the water too cool (see at least column 5, lines 20-25).  As per (2), one of ordinary skill in the art would recognize that since the prior art of Bender has successfully implemented its own teachings with regards to a rigid insulating shell with a metallic skin, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Cao. Said reasonable expectation of success is apparent from the fact that Cao and Bender are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. coolers). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Cao may be significantly improved by incorporating the prior art teachings of Bender, since the teachings of Bender serve to complement the teachings of Cao by virtue of suggesting increased thermal conductivity which would result in increased heat transfer within the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cao and to have modified them with the teachings of Bender, by having a rigid insulating shell with a metallic skin, in order to 
	As per claim 20, Cao as modified discloses wherein a surface of the rigid insulating shell defines a bottom of the internal cavity (evident from at least figures 1 and 3 of Cao).
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN 201548014 U) as modified by Bender (US 4913713 A), as respectively applied to claims 3 and 20 above, and further in view of Loibl et al. (US 20100058776 A1), herein Loibl.
As per claims 4 and 21, Cao may not explicitly disclose wherein the surface is sloped so that a container in the internal cavity leans away from the window and against the inwardly-facing back wall.  
On the other hand, Loibl, directed to an actively cooled bottle stand, discloses wherein a surface (26) is sloped (see figure 6) so that a container (100) in an internal cavity (22) leans away from the front and against an inwardly-facing back wall (23).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) 4 
As per (1), Loibl discloses that having the bottle lean backwards prevents condensation from dripping towards the front and/or outside of the housing (see paragraph 35). As per (2), one of ordinary skill in the art would recognize that since the prior art of Loibl has successfully implemented its own teachings with regards to the sloped surface, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Cao. Said reasonable expectation of success is apparent from the fact that both Cao and Loibl are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. bottle coolers). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Cao may be significantly improved by incorporating the prior art teachings of Loibl, since the teachings of Loibl serve to complement the teachings of Cao by virtue of suggesting an arrangement which prevents condensation from dripping outside of the housing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cao and to have modified them with the teachings of Loibl, by having the surface be sloped so that a container in the internal cavity leans away from the window and against the inwardly-facing back wall, in order to prevent any condensation from dripping outside the housing, as similarly suggested by Loibl, without yielding unpredictable results.
Claims 8-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN 201548014 U) in view of Calderaio (US 6338252 B1).
As per claims 8 and 25, Cao discloses wherein the thermally conductive cradle (23-25) comprises metal (as described in paragraph 31 of the translation).
However, Cao may not explicitly disclose wherein the thermally conductive cradle comprises extruded aluminum.
On the other hand, Calderaio, directed to a heat transfer system, discloses a thermally conductive cylinder that comprises aluminum (see column 3, lines 24-25).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
In the instant case, and as per (1), the prior art teaches the use of a highly conductive material (i.e. aluminum) for a heat transfer container (see column 3, lines 24-25). As per (2), one of ordinary skill in the art would recognize that there are only two potential solutions for the type of aluminum being used by the prior art. Namely, the aluminum can be: (A) extruded, or (B) non-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cao and to have modified them with the teachings of Calderaio, by having the thermally conductive cradle comprise extruded aluminum, as a matter of trying a finite number of solutions, in order to optimize costs and/or manufacturing of the apparatus, without yielding unpredictable results.
	As per claim 9, Cao may not explicitly disclose wherein the thermally conductive cradle comprises extruded aluminum with a nonstick coating.
	On the other hand, Calderaio discloses wherein the thermally conductive cradle comprises aluminum with a nonstick coating (see column 3, lines 24-25).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential 
In the instant case, and as per (1), the prior art teaches the use of a highly conductive material (i.e. aluminum) for a heat transfer container (see column 3, lines 24-25). As per (2), one of ordinary skill in the art would recognize that there are only two potential solutions for the type of aluminum being used by the prior art. Namely, the aluminum can be: (A) extruded, or (B) non-extruded. As per (3), it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. Thus, pursuing any of the aforementioned solutions can be done without yielding unexpected results. As per (4), one of ordinary skill in the art would recognize that selecting any of the aforementioned solutions for the type of aluminum can be done as a matter of optimizing costs and/or manufacturing of the cradle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cao and to have modified them with the teachings of Calderaio, by having the thermally conductive cradle comprise extruded aluminum, as a matter of trying a finite number of solutions, in order to optimize costs and/or manufacturing of the apparatus, without yielding unpredictable results.
	As per claim 10, Cao as modified discloses wherein the nonstick coating comprises PTFE (see column 3, lines 24-25 of Calderaio).
Claims 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN 201548014 U) in view of Nuttall et al. (US 20150230631 A1), herein Nuttall.

On the other hand, Nuttall discloses a rigid shell (12a, 14a, 16a) comprising expanded polypropylene (see abstract and paragraph 6).
Moreover, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. In the instant case, expanded polypropylene serves to provide a structural member that simultaneously provides thermal insulation to keep the interior of the apparatus at a desired temperature (see paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cao and to have modified them with the teachings of Nuttall, by having the rigid shell comprise expanded polypropylene, in order to provide structural support and thermal isolation within the apparatus, as similarly suggested by Nuttall, without yielding unpredictable results.
As per claim 12, Cao as modified discloses wherein the expanded polypropylene has a surface with a metallic skin (see at least paragraph 6 of Nuttall).
As per claim 27, Cao as modified discloses wherein the expanded polypropylene has a surface with a closed surface structure (evidenced by the outer metal layers of the structural sandwich described in at least paragraph 6 of Nuttall).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN 201548014 U) in view of Campbell et al. (US 20140069111 A1), herein Campbell.
As per claim 14, Cao may not explicitly disclose wherein the parameter is a temperature of a hot side of the at least one thermoelectric cooling element.
T3 or T4) arranged to measure a parameter (temperature) of the apparatus (see at least paragraph 85), wherein the parameter is a temperature of a hot side of the at least one thermoelectric cooling element (as described in paragraph 85 of Campbell).
Campbell explicitly teaches that measuring said parameter allows the system to facilitate automated control of the cooling system (see paragraph 85). One of ordinary skill in the art would recognize that implementing said sensor in the system of Cao would be beneficial to monitor the output of the thermoelectric module of Cao, in order to provide the necessary control logic to operate the system at a desired temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cao and to have modified them with the teachings of Campbell, by having the parameter be a temperature of a hot side of the at least one thermoelectric cooling element, in order to provide adequate monitoring and controlling of the cooling system, as similarly suggested by Campbell, without yielding unpredictable results.
	As per claim 17, Cao as modified discloses a wireless communication module arranged to receive a value of the parameter and for generating a wireless signal indicative of the value (evident from at least paragraph 108 of Campbell).
Response to Arguments
Applicant’s arguments, see pages 8-11 of the Remarks, filed on November 16, 2021, with respect to the rejection(s) of claim(s) 1-2, 5-7, 18, 22-24 under 102(a) (1), and of claim 28 under 102(a) (2),5 have been fully considered and are persuasive.  Namely, applicant persuasively argues that neither Linder or Arjomand disclose the amended claim subjected matter. Therefore, the However, upon further consideration, a new ground(s) of rejection is made in view of the change in scope of the claimed invention, which requires further search and/or consideration.
Applicant’s arguments related to the 103 rejections, see pages 12-15 of the Remarks, will be addressed herein to the extent that they are applicable to the current grounds of rejection, which do not rely on Linder nor Arjomand as base references. 
The arguments are summarized as follows:
First, applicant argues that claims 3 and 19 are allowable over the previously cited prior art, based on their dependency. 
Second, applicant argues that the subject matter of claims 4 and 21 are not disclosed or suggested by Bender, since Bender fails to teach the features of the sloped surface. Applicant also argues that Bender does not disclose a window, and therefore cannot suggest leaning a container away from said window.
Third, applicant argues that claims 8-14, 16, and 25-27 are allowable over the previously cited prior art, based on their dependency.
Lastly, applicant argues that the subject matter of claim 17 is not taught by Campbell, because Campbell teaches that a “program code” is what is transmitted wirelessly, as opposed to teaching “a wireless communication module arranged to receive a value of the parameter and for generating a wireless signal indicative of the value”. In particular, applicant alleges that the transmission of the program code “is altogether different”.
These arguments are considered unpersuasive, as follows:
First, it should be noted that claims 3 and 19 are now being rejected under a new grounds of rejection that does not rely on Linder nor Arjomand. Since applicant has not argued the specific teaching references relied upon for rejecting claims 3 and 19, applicant’s arguments are considered unpersuasive.
Second, the new grounds of rejection for claims 4 and 21 relies on new teachings from Loibl. Moreover, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.6 Since applicant has not argued the specific teachings of the newly cited prior art reference, applicant’s arguments are considered unpersuasive.
Third, claims 8-14, 16, and 25-27 are now being rejected under a new grounds of rejection that does not rely on Linder nor Arjomand. Since applicant has not argued the specific teaching references relied upon for rejecting claims 8-14, 16, and 25-27, applicant’s arguments are considered unpersuasive.
Lastly, a review of the subject matter of claim 17 in light of the specification shows that the teachings of Campbell are directly analogous to the scope of the claim. For instance, paragraph 44 of the specification7 refers to Figure 10 (i.e. a block diagram for the control system) to describe that “the temperature(s) may be relayed to be read remotely, e.g., by Bluetooth or Wi-Fi to a control device such as a smart phone running an app.” (emphasis added). Likewise, the specification describes that wireless communication can provide information about the type of product inserted into the cavity,8 and may also be used to provide consumption information for intelligent distribution and marketing.9
In essence, the specification describes a wireless module that transmits information that is obtained through programming logic. The cited paragraphs describe that a series of sensors may obtain information about the product, such as temperature, type of product, and consumption information, etc. A review of Figure 10 shows a diagram that includes a printed circuit board (PCB), along with electronic components (i.e. hardware) and control modules (i.e. software, or programming logic). Thus, specification does not appear to describe an embodiment where the wireless transmission of information does not involve program codes.
Similarly, a review of Campbell shows that the temperature information is obtained from electronic sensors via the control process shown in Figure 16.10 Campbell also describes the control system as including multiple hardware and software modules that are used to process and transmit the sensed information.11 One of ordinary skill in the art would reasonably ascertain that the “program code” that is transmitted wirelessly in Campbell would necessarily include the sensed parameters which are obtained by the control logic. It does not appear that applicant has provided evidence that shows that the wireless communication module (i.e. hardware) of claim 17 is different from the wireless transmission medium (i.e. hardware) of Campbell. Moreover, it does not appear that applicant has provided evidence that differentiates the claimed function of generating a wireless signal indicative of the value (i.e. software, or program code), versus the wireless transmission of information (i.e. software, or program code) described in Campbell.
Thus, a broadest reasonable interpretation (BRI) of the claim language supports the prima facie case of obviousness established herein for claim 17, and applicant’s arguments are considered unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2144.07.
        3 See MPEP § 2143.
        4 See MPEP § 2143.
        5 See Non-Final Rejection mailed on August 17, 2021.
        6 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
        7 See the printed publication: US 20190335921 A1.
        8 See paragraph 47, Id.
        9 See paragraph 49, Id.
        10 See paragraph 85 of Campbell.
        11 See paragraphs 106-107, Id.